Title: To Thomas Jefferson from Tadeusz Kosciuszko, [after 13 May 1801]
From: Kosciuszko, Tadeusz
To: Jefferson, Thomas


               
                  Sir
                  [after 13 May 1801]
               
               J’ai eu l’honneur de recevoir votre lettre par Mr. Dauwson, y trouvant les expressions de votre bonté pour moi, et les peines que vous vous donnez sans cesse pour mes affaires; je les grave au fond de mon Coeur à jamais vous promettant ma sincere réconnoissance. Je felicite les Etats Unis de l’amerique sur le Choix qui ont fait dans votre personne pour leur President; Il n-y-aura plus de doute, que Republicanisme doit être inseperable avec l’honneteté, probité, et la justice stricte, et que l’homme doit être plus honoré par ses vertues et ses Connoissances que par son luxe. Votre discours à jamais memorable à fait la plus grande impression en Europe, les hommes mêmes de l’opinion contraire ont admiré, ils pretendent seulement que des si belles promesses ne sont pas éffectuees en realité.
               Sachant bien votre façon de penser, Votre Genie, votre habilité, vos connoissances, votre Caracter, et votre bon Coeur; j’ai fait taire les uns et j’ai tranquilisé les autres. Je suis faché que plusieures livres très curieux que je vous ai envoyes ne vous sot pas parvenues. A l’égard de moi je crois que cette année j’yrais vous admirer et deposer apres mes cendres sur une terre de liberté, ou il y a des meures l’honnetete et la justice.
               Agreez Les assurances d’admiration de mon estime et de mon respect.
               T Kosciuszko
             
               editors’ translation
               
                  Sir
               
               I had the honor of receiving your letter by Mr. Dawson, finding therein the expressions of your kindness towards me and the trouble that you take unceasingly for my affairs; I am engraving them in the bottom of my heart, promising you forever my sincere gratitude. I congratulate the United States of America on the choice they have made of your person for their president. There will no longer be any doubt that republicanism is to be inseparable from honesty, probity, and strict justice, and that a man must be more highly honored for his virtues and his knowledge than for his luxury. Your address, memorable forever, made the greatest impression in Europe; even men of a contrary opinion admired it, merely claiming that such fine promises are not carried out in reality.
               Knowing well your manner of thinking, your genius, your skill, your knowledge, your character, and your kind heart, I silenced some and calmed the others. I am sorry that several very curious books that I sent you did not arrive. As for myself, I think that this year I shall go to admire you and afterwards to deposit my ashes in a land of liberty where there are morals, honesty, and justice.
               Accept my assurances of admiration, esteem, and respect.
               
                  
                     T Kosciuszko
                  
               
            